{¶ 18} I must dissent from the majority's decision because there is a genuine issue of material fact regarding whether the attendant circumstances of carrying heavy carpet and machines over a stoop would prevent the discovery of a dangerous condition. The majority concludes that Zuzan should have known of *Page 596 
the crack in the stoop because he passed over it a few times before he tripped on it while discounting the fact that he was carrying heavy carpet and equipment every time he passed over the stoop. Normally, questions regarding the existence of an unreasonably dangerous condition or attendant circumstances are best left for the trier of fact. There is no reason to take those questions from the trier of fact in this case. Accordingly, the trial court improperly granted summary judgment to Shutrump. The judgment of the trial court should be reversed and this cause remanded for further proceedings.
 {¶ 19} As the majority states, the owner of a property has the duty to warn a business invitee, like Zuzan, of latent or concealed defects, but has no duty to warn of defects that are so obvious or apparent that the invitee may reasonably be expected to discover the defect. Sidle v.Humphrey (1968), 13 Ohio St.2d 45, paragraph one of the syllabus; Greenv. China House (1997), 123 Ohio App.3d 208, 211. A property owner is not liable if the invitee knows of a dangerous condition and prior usage of property with an unreasonably dangerous condition may show knowledge of that condition. Raflo v. Losantiville Country Club (1973), 34 Ohio St.2d 1, paragraph two of the syllabus; Shaw v. Cent. Oil Asphalt Corp (1981),5 Ohio App.3d 42, 44.
 {¶ 20} But although prior usage may show knowledge of a dangerous condition, there are times when something can distract an invitee from noticing that condition. These attendant circumstances can "divert or obscure the attention of the pedestrian, thereby significantly enhancing the danger of the defect and contributing to the fall." Opinion at ¶ 15. Attendant circumstances are any distraction that would come to someone's attention in the same circumstances and reduce the degree of care an ordinary person would exercise at the time. Flower v. K-MartCorp. (1998), 130 Ohio App.3d 617, 620. The majority provides the following examples of attendant circumstances that enhance the danger of a particular defect: "heavy vehicular or pedestrian traffic in the vicinity of the sidewalk, poor lighting that causes shadows to be cast over the sidewalk, or a foreign article or substance on the sidewalk." Opinion at ¶ 15. The totality of the circumstances of each case must be examined to determine if the invitee had knowledge of a substantial defect. Huey v. Neal, 152 Ohio App.3d 146, 2003-Ohio-391, ¶ 10.
 {¶ 21} In this case, Zuzan crossed over a stoop with a crack at least four times. He claims that the crack was a "pretty good sized crack", but that he did not see that crack when he crossed over the stoop because he was carrying heavy carpet and equipment and was taking pains not to bump or scratch the walls of the home he was installing carpet into. The majority contrasts this situation with one where there is heavy vehicular or pedestrian traffic. It states that heavy traffic *Page 597 
will cause a person's attention to be diverted from the road to the traffic so the person does not have an accident. But when someone is carrying heavy carpet and equipment into a home, that person's attention is also going to be diverted from the path he is crossing to the doors and walls of the home to ensure that he does not have an accident. Clearly, the person carrying the heavy material will not want to trip and fall into a wall. But just as clearly, someone crossing a street with heavy vehicular traffic will not want to trip and fall in the middle of the street.
 {¶ 22} In a negligence case, issues should only be withdrawn from a jury in exceptional cases. Strother v. Hutchinson (1981),67 Ohio St.2d 282, 284. The question of whether all the circumstances surrounding the accident in this case should properly be in the hands of a jury, not decided as a matter of law.
 {¶ 23} Accordingly, the trial court's judgment should be reversed and this cause remanded for further proceedings.